
	

113 S937 IS: Protect Against Ideology-Based Targeting Act
U.S. Senate
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 937
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2013
			Mr. Flake (for himself,
			 Mr. Isakson, Mr. Risch, and Mr.
			 Cornyn) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To prohibit the Internal Revenue Service from applying
		  disproportionate scrutiny to applicants for tax-exempt status based on
		  ideology, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protect Against Ideology-Based
			 Targeting Act.
		2.Prohibition of
			 ideology-based targetingThe
			 Internal Revenue Service is prohibited, within the exercise of its regulatory
			 authority under the Internal Revenue Code of 1986 to review applications for
			 exemption from taxation under section 501(a) of such Code, from developing or
			 using any methodology that applies disproportionate scrutiny to any applicant
			 based on the ideology expressed in the name or purpose of the
			 organization.
		3.Report to
			 Congress
			(a)In
			 generalSubparagraph (A) of section 7803(d)(2) of the Internal
			 Revenue Code of 1986 is amended—
				(1)by redesignating
			 clauses (ii), (iii), and (iv) as clauses (iii), (iv), and (v), respectively,
			 and
				(2)by inserting
			 after clause (i) the following new clause:
					
						(ii)the number of
				complaints during the period that allege disproportionate scrutiny in the
				process of applying for exempt status under section 501(a) based on the
				ideology of the
				applicants;
						.
				(b)Evaluation of
			 complaintsParagraph (2) of section 7803(d) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(C)In the case of a
				complaint or allegation described in subparagraph (A)(ii), the report shall
				provide an evaluation of the source and the circumstances of such complaints,
				including a timeline of events, identification of any Internal Revenue Service
				employees involved in the case, and a determination of whether such scrutiny
				was related to the exercise of permitted political activities (as determined
				under subsection (c)(3) or (h), whichever is applicable, of section 501) by an
				applicant or exempt
				organization.
					.
			(c)Conforming
			 amendmentSubparagraph (B) of section 7803(d)(2) of the Internal
			 Revenue Code of 1986 is amended by striking Clauses (iii) and
			 (iv) and inserting Clauses (iv) and (v).
			(d)Effective
			 dateThe amendments made by this section shall apply to reports
			 submitted after the date which is 6 months after the date of the enactment of
			 this Act.
			
